Office Action Summary
This non-final office action is responsive to the filing of 17 March 2021.  Currently Claims 1-5 and 10-15 are pending and are examined below.   This application is a national stage entry of PCT/JP2019/038635 which claims foreign priority to Japanese patent application 2018-189568.  This application was granted Patent Prosecution Highway (PPH) status on 15 June 2021.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5 and 10-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of managing a single food order from multiple restaurants without significantly more. The claim(s) recite(s):
 Inputting identification information (e.g. machine labelling)
Using drawing information to depict location of a machine (e.g. a factory layout)
Using layout information to depict the relationship of the machine to other machines
Depicting a degree of progress in inputting (i.e. labelling) different machines   

Generic information storage, mobile terminal, generic communication with the mobile terminal (i.e. a communication unit), generic update unit and generic display.
The generic recitation of using these generic computer elements does not integrate the abstract idea into a practical application.  (Additionally, a way of tracking drawing information is not technical or technological.  It is merely organizing how a drawing has been updated.) 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they, whether taken separately or as a whole, merely use generic computer components to receive, process and transmit data and thus do not provide an inventive concept in the claims.   
The dependent claims further limit the abstract idea by reciting: 
Generic transmission of data between the mobile terminals and storage (claim 2), 
What the identification information indicates (i.e. a address) (claim 3)
Using a generic display to display and highlight various pieces of information (claim 4)
Generically communicating between the machine and the mobile terminal using NFC (this is merely confining the abstract idea to a particular technological environment) (claims 5, 12, 14 and 15)
Characterizing how the machine (device) identification is used, i.e. an address used that characterizes the device (claim 10)
Highlighting and displaying the information to be entered using a generic device (claims 11 and 13)

The use of generic computer apparatus/software elements to perform the claim limitations merely implement the abstract idea in the manner of ‘apply it’, without significantly more. Taken as a whole and in any ordered combination, the claim limitations recite an abstract idea without significantly more.  An overview of the claimed invention is shown here in Figure 4:







    PNG
    media_image1.png
    807
    974
    media_image1.png
    Greyscale

Here a drawing layout is used to track how different machines (i.e. devices) are labelled and which machines are labelled or not.  The use of generic computer components (as discussed above) as additional elements do not integrate the abstract idea into a practical application or provide significantly more.
Such activities are squarely within the realm of abstract ideas, like (1) the risk hedging in Bilski v. Kappas, 130 S. Ct. 3218 (2010); (2) the intermediated settlement in Alice, 573 U.S. at 220; (3) verifying credit card transactions in CyberSource, 654 F.3d 1366, 1370 (Fed. Cir. 2011); (4) guaranteeing transactions in buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1354 (Fed. Cir. 2014); (5) distributing products over the Internet in
Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709 (Fed. Cir. 2014); (6) determining a price of a product offered to a purchasing organization in Versata Dev. Grp., Inc. v. SAP America, Inc., 793 F.3d 1306 (Fed. Cir. 2015); and (7) pricing a product for sale in OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359 (Fed. Cir. 2015). Tracking worker 
See CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d at 1372-73 ("[A] method that can be performed by human thought alone is merely an abstract idea and is not patent-eligible under§ 101."); see also In re Comiskey, 554 F.3d 967, 979 (Fed. Cir. 2009) ("[M]ental processes-or processes of human thinking-standing alone are not patentable even if they have practical application."); Gottschalkv. Benson, 409 U.S. 63, 67 (1972) ("Phenomena of nature, ... mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work" (emphasis added).).  Additionally, mental processes remain unpatentable even when automated to reduce the burden on the user of what once could have been done with pen and paper. CyberSource, 654 F.3d at 1375 ("That purely mental processes can be unpatentable, even when performed by a computer, was precisely the holding of the Supreme Court in Gottschalk v. Benson.").

Additionally, the above limitations have been deemed by the courts as routine and conventional activity (see MPEP 2106.05)
i. Receiving or transmitting data over a network, e.g., using the Internet to transmit or gather data,
ii. Performing repetitive calculations,
iii. Electronic recordkeeping, (e.g. managing data records in a generic database)

  
Since the claimed invention embodies an abstract idea whose embodiment on a
computer does not integrate the abstract idea into a practical application or provide significantly more, the claimed invention is patent ineligible under 35 USC 101.
  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Communication unit, storage unit, update unit, display unit and device status acquiring unit. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  


















Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made...

Claims 1-4, 10, 11 and 13 are rejected under 35 U.S.C. 103 as being obvious over US 2019/0073827 (hereinafter Coronado) in view of 
“Wireless sensor networks as part of a web-based building environmental monitoring system”
WS Jang, WM Healy, MJ Skibniewski - Automation in Construction, 2008 - Elsevier (hereinafter Jang)

	Regarding Claim 1, Coronado teaches
1. (Currently Amended) An identification information input support system
that supports a worker in performing a task of inputting identification information
to a plurality of devices, the identification information input support system comprising:
an information storage apparatus: and
Figure 1a #56 and #58 show databases (i.e. an information storage apparatus)
a mobile terminal
Figure 1a #33, #34, #37, 41 – these are all mobile terminals for interfacing with the system.
the information storage apparatus including
a communication unit configured to communicate with the mobile terminal
Figure 1a #39, the I/O shown here is a communication unit configured to wireless communication with the mobile terminal.
a storage unit that stores device information including 
the identification information to be input,
paragraph 97:
                 
    PNG
    media_image2.png
    171
    625
    media_image2.png
    Greyscale

		The worker identifies manually the objects that are scanned (see Figure 1b and Figure 3 where various equipment items are scanned and identified.)  See also paragraph 85-86.
drawing information indicating location in which the device is   
   installed,
paragraph 79
                    
    PNG
    media_image3.png
    119
    643
    media_image3.png
    Greyscale

		The location of the components in the drawing are stored per their location.
layout information indicating a layout of the device in the
   drawing information and

management information indicating a degree of progress of the task of inputting the identification information to the devices and
                     
    PNG
    media_image4.png
    203
    633
    media_image4.png
    Greyscale

		See also paragraph 85 – the degree to which pieces of equipment are scanned and color coded (either automatically or by manual intervention by the user of the program)
an update unit that updates the management information in response to input of the identification information,
paragraph 87

    PNG
    media_image5.png
    285
    629
    media_image5.png
    Greyscale

Here the user updates the information (both scanned and input/corrected manually) where it is stored.
the mobile terminal including
a communication unit configured to communicate with the information storage apparatus, and
	Figure 1a – the wireless icons shown in Figure 1a suggests the mobile devices have a communication unit (e.g. a wireless modem) to communication with the information storage apparatus.
a display unit configured to display the device information the drawing
information and the layout information in association with each other
 	Figure 1B- interactive viewer provides a display unit for displaying the drawing and layout information as discussed above.
in response to update of the management information the management information updated by the update unit being transmitted from the communication unit of the information storage apparatus to the communication unit of the mobile terminal the display unit being further configured to display the management information in association with the device information, the drawing information, and the layout information, and
Figure 3:
       
    PNG
    media_image6.png
    377
    751
    media_image6.png
    Greyscale


the worker being able to grasp the degree of progress of the task for the plurality of devices and perform the task, with reference to display on the display unit
	The worker can grasp the degree of progress of the annotation/labelling of the components in viewing the as-built layout.  (This is due to the color coding of components described above).

	Coronado teaches the above steps regarding the various types of equipment information being entered into a system, however Coronado does not teach where the data being entered is for a mesh network (as per the communicating with the mobile terminal) as per a task of inputting identification information to a plurality of devices.  However this is suggested by Jang.

	Jang teaches in the analogous art of managing HVAC systems the benefits of wireless communication with the equipment itself (page 1).

    PNG
    media_image7.png
    557
    766
    media_image7.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art to have modified the teachings of Coronado, regarding interfacing with various elements of process equipment to have incorporated the mesh networking approach of Jang, where workers interface with equipment directly in the field, because it would have provided the benefit of enabling workers to interface with equipment directly onsite, thus leading to improved ability of the workers to diagnose different situations.
	Coronado teaches the need to perform maintenance (see paragraph 116).  Providing the ability for workers onsite to interface with the individual pieces of equipment would improve their ability to perform maintenance on specific pieces of equipment by being able to access salient information regarding that piece of equipment onsite.
	Coronado’s system does provide wireless connectivity using mobile devices, however the mesh networking approach taught by Jang would improve the ability to 

	Regarding Claim 2, Coronado teaches
	2. (Currently Amended) The identification information input support system
according to claim 1, wherein the mobile terminal being one of a plurality of mobile terminals, 
	Figure 1a – here the system shows multiple mobile terminals.  See also paragraph 55 where various users (i.e. and their associated mobile terminals) wireless connect to the system.
each mobile terminal being configured to communicate with the communication unit of the information storage apparatus by using the communication unit, 
Figure 1a, paragraph 55-56 – each mobile terminal connects to the communication unit of the system (see Figure 1a 39 the “I/O”).
and the plurality of mobile terminals share with each other the device information, the drawing information, the layout information, and the management information
	paragraph 57
	
    PNG
    media_image8.png
    117
    631
    media_image8.png
    Greyscale

	The information entered by any mobile terminal can be shared with another mobile terminal, as long as the other mobile terminal is used by an authorized user.

Regarding Claim 3, Coronado teaches
	3. (Currently Amended) The identification information input support system
according to claim 1, wherein the identification information includes an address usable to manage the device
             
    PNG
    media_image9.png
    373
    625
    media_image9.png
    Greyscale

The virtual data includes address location (i.e. an address usable to manage the device).

Regarding Claim 4, Coronado teaches
	4. (Currently Amended) The identification information input support system
according to claim 1 wherein the display unit is configured to display the plurality of devices, and 
	The interactive display (discussed in paragraph 57) displays the plurality of devices (exemplarily shown in Figure 3).	
the display unit is configured to highlight a piece of the identification information to be input to one device selected by the worker or to display only the piece of the identification information to be input to the one device selected by the worker
	
    PNG
    media_image10.png
    314
    629
    media_image10.png
    Greyscale

	The system provides for highlighting information to be entered (i.e. when a user selects display now by clicking on the process image (see Figure 3 and Figure 5), the corresponding data is displayed.  See also paragraph 86 where errors are highlighted (i.e. a piece of identification information is wrong and is highlighted for manual correction).  See also paragraph 85 where omitted device information (i.e. the device is highlighted in the sense that process information for that device is missing) is highlighted so the user can obtain the correct BIM information from the vendor to properly label/characterize that device.

Regarding Claim 10, Coronado teaches
	10. (New) The identification information input support system according to
claim 2, wherein the identification information includes an address usable to manage the device.

    PNG
    media_image9.png
    373
    625
    media_image9.png
    Greyscale

	The virtual data includes address location (i.e. an address usable to manage the device).

Regarding Claim 11, Coronado teaches
11. (New) The identification information input support system according to
claim 2, wherein the display unit is configured to display the plurality of devices, 
	Figure 11:
           
    PNG
    media_image11.png
    581
    1169
    media_image11.png
    Greyscale
	
and the display unit is configured to highlight a piece of the identification information to be input to one device selected by the worker, or to display only the piece of the identification information to be input to the one device selected by the worker.
	As per Figure 11 and discussed above, the worker selects a device to edit in response to errors being flagged (an error being flagged means that different identification information needs to be entered in order to correct the errors).

Regarding Claim 13, Coronado teaches
13. (New) The identification information input support system according to
claim 3, wherein the display unit is configured to display the plurality of devices, and the display unit is configured to highlight a piece of the identification information to be input to one device selected by the worker, or to display only the piece of the identification information to be input to the one device selected by the worker.
	See claim 11 above.

Claims 5, 12, 14 and 15 are rejected under 35 U.S.C. 103 as being obvious over
 US 2019/0073827 (hereinafter Coronado) in view of 
“Wireless sensor networks as part of a web-based building environmental monitoring system”
WS Jang, WM Healy, MJ Skibniewski - Automation in Construction, 2008 - Elsevier (hereinafter Jang) and further in view of 
	Hashimoto US 2016/0370787 (hereinafter Hashimoto)	

Claims 5 (claims 12, 14 and 15 are similar), Coronado teaches a wireless terminal for interacting with the system to acquire information regarding equipment so it can be properly labelled on a BIM (i.e. to correctly note “as-built” construction), however Coronado does not teach:
Hashimoto teaches:
5. (Currently Amended) The identification information input support system
according to claim 1, wherein the mobile terminal further includes a device status acquiring unit configured to perform near field communication with the device and
	
    PNG
    media_image12.png
    344
    619
    media_image12.png
    Greyscale

	acquire from the device information about whether or not input of the
identification information has been completed and the display unit is further configured to display the information acquired by the device status acquiring unit
	As per above, Hashimoto teaches acquiring the management information that has in fact been entered.  Hashimoto further teaches displaying the acquired information:

    PNG
    media_image13.png
    120
    627
    media_image13.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art to have modified the teachings of Coronado and Jang to have included the teachings of Hashimoto regarding interaction with the piece of equipment using NFC because it would have provided the benefit of enabling a worker to interface with the equipment on site to verify its identification information.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following reference discusses the use of mesh networks in building control
“An emerging technology for improved building automation control”
W Guo, M Zhou - 2009 IEEE International Conference on …, 2009 - ieeexplore.ieee.org

	US 20080316206 A1 by Jaynes discusses the practice of labelling drawings – see paragraph 90.
	US 20200145920 A1 by Shen discusses the use of wireless tags in asset management – see paragraphs 151 and 231.
US 7089530 B1 by Dardinski discusses the management of drawing information including labelling of items of equipment (i.e. enclosures) – see column 118 line 45-55.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan G. Sterrett whose telephone number is 571-272-6881.  The examiner can normally be reached on 10-6pm
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao (Rob) Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

11 August 2021



/JONATHAN G STERRETT/Primary Examiner, Art Unit 3623